Title: To George Washington from Major General Joseph Spencer, 11 July 1777
From: Spencer, Joseph
To: Washington, George



Dear General
Providence [R.I.] 11th July 1777

I have the pleasure to Congratulate Your Excellency on the Success of Lt Colo: Barton, who with the Number of forty, Including Capts: Addams & Philips & some other brave Officers, last Night went on Rhode Island and brought off Majr Genl Prescot and one of his Ad. de. Camps and the Centry at the Genls door all that was at the Genls Quarters—this was done with such prudence that no Alarm was given among the Enemy, untill our Party had got near to the main on their return. I have Just had the Inteligence by Capt: Adams; Genl Prescot is now at Warwick—I have sent for him here. I hope I shall Soon have your Excellencys Directions Relative to the Disposal & treatment of Genl Prescot: For the present I shall Send him to the Immediate Care of Governor Trumbull: as it is not thought best here to keep him in this more Exposed State. We have had Several Deserters from the British Regts at Rhode Island within three or four Days, they all say that they have had recruits to Join the British Regts there & that Each of those Regiments are now about five Hundred Strong; & that there is Now at Rhode Island at least 3500 of the Enemy. I have no Other news Excepting last night a rumour was Spread here that Ty. was taken, which hope is not true. I have the Honr to be with great Respect & Esteem your Excellencys Most Obedient Humble Servant

Jos. Spencer

